20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 1 of
                                         8



                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

   In re:                                   §
                                            §     Chapter 11
   KrisJenn Ranch, LLC,                     §
                                            §
            Debtor                          §     Case No. 20-50805


   KrisJenn Ranch, LLC, KrisJenn Ranch,     §
   LLC–Series Uvalde Ranch, and KrisJenn    §
   Ranch, LLC–Series Pipeline ROW, as       §
   successors in interest to Black Duck     §
   Properties, LLC,                         §
                                            §     Adversary No. 20-05027
            Plaintiffs,                     §
                                            §
   v.                                       §
                                            §
   DMA Properties, Inc. and Longbranch      §
   Energy, LP,                              §
                                            §
            Defendants.                     §


   DMA Properties, Inc. and Frank Daniel     §
   Moore,                                    §
                                             §
          Counter-Plaintiffs and Third-Party §
          Plaintiff,                         §
                                             §
   v.                                        §
                                             §    Adversary No. 20-05027
   KrisJenn Ranch, LLC, KrisJenn Ranch,      §
   LLC–Series Uvalde Ranch, KrisJenn         §
   Ranch, LLC–Series Pipeline ROW, Black §
   Duck Properties, LLC, Larry Wright, and §
   John Terrill, Granstaff, Gaedke, &        §
   Edgmon, P.C., David Strolle, and          §
   McLeod Oil, LLC,                          §
                                             §
          Third-Party/Counterdefendants.     §
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 2 of
                                         8




    DMA PROPERTIES, INC., FRANK DANIEL MOORE, LONGBRANCH ENERGY,
                LP’S MOTION TO CONTINUE TRIAL DATE

  TO THE HONORABLE RONALD B. KING, CHIEF UNITED STATES BANKRUPTCY JUDGE:

            DMA Properties, Inc., Frank Daniel Moore, Longbranch Energy, LP (together,

  “Movants”) file this Motion to Continue Trial Date. In support thereof, the Movants respectfully

  show as follows:

            1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334(b) and

  the Standing Order of Reference.

            2.    This is a core matter pursuant to 28 U.S.C. § 157(b)(2).

            3.    Venue in this District is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

            4.    The relief sought is proper under Federal Rule of Civil Procedure 16, Federal Rule

  of Bankruptcy Procedure 7016, Local Rule 7016, and the Court’s inherent authority to control its

  docket.

            5.    Trial is currently set for December 7-9, 2020. Based on the current status of the

  case, as discussed in more detail below, DMA believes that it is in the best interest of the Parties

  and the Court to continue the trial for at least 60 days so that discovery can be completed and

  dispositive motions can be ruled on in reasonable advance of trial.

            6.    This trial has not been previously continued.

            7.    Debtors’ counsel has indicated they are opposed to the request for continuance.

  Counsel for McLeod Oil, LLC has indicated that they have not yet hired litigation counsel and

  are not currently taking a position on whether they are opposed to a continuance.
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 3 of
                                         8



         8.      This continuance is not sought for purposes of delay, but so that the Court can

  potentially streamline the issues for trial (by ruling on dispositive motions) and so that the Parties

  can properly present their cases.

         9.      Debtors produced thousands of pages of documents, for the first time in the case,

  on October 23, 2020, in response to discovery that was served in June 2020. Further, Debtors

  had received discovery requests in the state-court proceeding several months before that, and yet

  failed to produce documents until last week.

         10.     Debtors asserted counterclaims for the first time on October 15, 2020,1 and DMA

  and Moore have pending discovery related to the proposed amended and newly-asserted claims,

  propounded to Debtors and third parties, which will not be received until weeks before

  trial. Debtors’ new counterclaims purport to seek millions of dollars in damages from Movants

  on new theories that have never before been asserted. DMA and Moore have a pending

  discovery subpoena to a third party, TCRG, that is central to Debtors new counterclaims, which

  TCRG is seeking to quash.

         11.     Movants have sought leave to amend pleadings, by the deadline set by the Court

  (October 14, 2020), to add new claims and two new defendants, and will need time to develop

  those claims through discovery. Debtors did not oppose Movants’ motion for leave that was filed

  on October 14, 2020. One of these new defendants for Movants’ claims is a law firm that assisted

  Debtors in their fraud against two of the movants (and breached its fiduciary duty thereto),



  1 Significantly, the Court has not ruled on Debtors’ motion for leave to filed amended pleadings,
  and consequently, the amended pleading has not been filed as required under Fed. R. Civ. P. 7015.
  If the Court is inclined to permit the Debtors’ amended pleading, there is insufficient time between
  now and December 7, 2020 for the Court to consider any dispositive motions or for the parties to
  conduct discovery on the newly-asserted claims.
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 4 of
                                         8



  whose conduct was revealed by a document production by that law firm that was made in early

  October, in response to a subpoena. Movants have requested, but have not yet taken, the

  deposition of an attorney at the new defendant law firm. The other new defendant is McLeod

  Oil, the creditor who has an interest in the Right-of-Way that is central to this case by virtue of an

  option agreement.

          12.     Additionally, on October 26, 2020, Debtors filed two motions for partial summary

  judgment. Those motions for partial summary judgment are set for hearing on November 23,

  2020—the Monday before Thanksgiving and just two weeks before trial is currently set to begin.

          13.     Based on the current Scheduling Order, the Parties’ Pretrial Order and Proposed

  Findings of Fact and Conclusions of Law are due on November 30, 2020 (the Monday after

  Thanksgiving).

          14.     The current schedule, in conjunction with the pending motions and outstanding

  discovery, make trial preparation impractical and inefficient. For example, even assuming the

  Court rules on Debtors’ motions for partial summary judgment on the hearing date, the Parties

  will have only two more business days to prepare their pre-trial submissions. The Parties will be

  required to complete trial preparation that may ultimately be unnecessary.

          15.     The Movants suggest that it is more efficient for the Court and the Parties to

  focus now on completing discovery and defining the issues at trial through dispositive motions so

  that the presentation at trial can be more streamlined and more useful to the Court.

          WHEREFORE, PREMISES CONSIDERED, Movants pray that the Court enter an

  order continuing the trial for approximately 60 days and for such other relief to which they may

  be entitled at law or equity.
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 5 of
                                         8



  Dated October 30, 2020.

                                      Respectfully submitted,

                                      /s/ Christopher S. Johns
                                      Christopher S. Johns
                                      State Bar No. 24044849
                                      Christen Mason Hebert
                                      State Bar No. 24099898
                                      JOHNS & COUNSEL PLLC
                                      14101 Highway 290 West, Suite 400A
                                      Austin, Texas 78737
                                      512-399-3150
                                      512-572-8005 fax
                                      cjohns@johnsandcounsel.com
                                      chebert@johnsandcounsel.com
                                      /s/ Timothy Cleveland
                                      Timothy Cleveland
                                      State Bar No. 24055318
                                      Austin H. Krist
                                      State Bar No. 24106170
                                      CLEVELAND | TERRAZAS PLLC
                                      4611 Bee Cave Road, Suite 306B
                                      Austin, Texas 78746
                                      512-689-8698
                                      tcleveland@clevelandterrazas.com
                                      akrist@clevelandterrazas.com
                                      Attorneys for Frank Daniel Moore, DMA Properties, Inc.,
                                      and Longbranch Energy, LP

                                      /s/ Natalie F. Wilson
                                      Natalie F. Wilson
                                      State Bar No. 24076779
                                      LANGLEY & BANACK, INC.
                                      745 East Mulberry Avenue, Suite 700
                                      San Antonio, Texas 78212
                                      210-736-6600
                                      210-735-6889 fax
                                      nwilson@langleybanack.com
                                      Attorneys for Frank Daniel Moore and DMA Properties,
                                      Inc.
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 6 of
                                         8




                                      Michael Black
                                      Burns & Black PLLC
                                      750 Rittiman Road
                                      San Antonio, TX 78209
                                      mblack@burnsandblack.com

                                      Jeffery Duke
                                      Duke Banister Miller & Miller
                                      22310 Grand Corner Drive, Suite 110
                                      Katy, TX 77494
                                      jduke@dbmmlaw.com

                                      Attorneys for Longbranch Energy, LP
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 7 of
                                         8



                               CERTIFICATE OF CONFERENCE

           Counsel for Movants has conferred with counsel for the other parties to this adversary
  proceeding regarding the relief requested herein. Debtors’ counsel has indicated they are opposed
  to the request for continuance. Counsel for the McLeods has indicated that they have not yet hired
  litigation counsel and are not currently taking a position on whether they are opposed to a
  continuance.

                                                      /s/ Timothy Cleveland
                                                      Timothy Cleveland
20-05027-rbk Doc#129 Filed 10/30/20 Entered 10/30/20 16:07:38 Main Document Pg 8 of
                                         8




                                    CERTIFICATE OF SERVICE

  I hereby certify that on October 30, 2020, a true and correct copy of the above and foregoing
  instrument was served via the Court’s electronic transmission facilities on those parties registered
  for such notice and served via first class mail, postage prepaid on the parties below.
    Charles John Muller, IV                             Michael Black
    Email: john@muller-smeberg.com                      Email: mblack@burnsandblack.com
    Muller Smeberg, PLLC                                BURNS & BLACK PLLC
    111 W. Sunset                                       750 Rittiman Road
    San Antonio, TX 78209                               San Antonio, TX 78209

   Ronald J. Smeberg                                  Jeffery Duke
   Email: ron@smeberg.com                             Email: jduke@dbmmlaw.com
   The Smeberg Law Firm, PLLC                         DUKE BANISTER MILLER & MILLER
   2010 W Kings Hwy                                   22310 Grand Corner Drive, Suite 110
   San Antonio, TX 78201-4926                         Katy, TX 77494

   Counsel to Plaintiffs Krisjenn Ranch, LLC,         Counsel to Defendant Longbranch Energy,
   Krisjenn Ranch, LLC, Series Uvalde                 LP
   Ranch, Krisjenn Ranch, LLC, Series
   Pipeline Row

   Ronald J. Smeberg                                  Shane P. Tobin
   Email: ron@smeberg.com                             Email: shane.p.tobin@usdoj.gov
   The Smeberg Law Firm, PLLC                         OFFICE OF THE U.S. TRUSTEE
   2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
   San Antonio, TX 78201-4926                         Austin, Texas 78701

   Counsel to Third-Party Defendant Black             United States Trustee
   Duck Properties, LLC

   William P. Germany                                 John Terrill
   Email: wgermany@bsklaw.com                         12712 Arrowhead Lane
   BAYNE, SNELL & KRAUSE                              Oklahoma City, OK 73120
   1250 N.E. Loop 410, Suite 725
   San Antonio, Texas 78209                           Third Party Defendant, pro se

   COUNSEL FOR Third Party Defendant
   Larry Wright


                                                         /s/ Natalie F. Wilson
                                                         NATALIE F. WILSON
